Citation Nr: 1718086	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) due to herbicide exposure for the purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1972, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously before the Board in February 2015, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.
 
Initially, the Board notes that the February 2015 Board Remand provided a succinct discussion of the medical evidence of record pertaining to the Veteran's claim for service connection for ischemic heart disease.  In the interest of clarity, the Board will not reiterate the facts as set forth in the previous remand.  

The Veteran contends that he is entitled to service connection for IHD.  He contends that he was diagnosed with heart failure while incarcerated in 1993, and was hospitalized with chest pains in 1999, also during his period of incarceration.  Medical records from the period between March 1993 and March 1994 are of record, however, it does not appear that the entirety of medical records relevant to the period of the Veteran's incarceration have been associated with the claims file.  Though efforts have been made to obtain these records, the Board finds that these efforts have been insufficient in light of the evidence of record.  The Board notes that in May 2015, the Veteran supplied an address for the custodian of medical records dating from his period of incarceration.  A May 2015 VA report of contact reflects that attempts were made to obtain record identified by the Veteran, but that there was an issue with the authorization form.  In this regard, the report of contact notes that "Received correspondence from the provider stating that no records for dates of treatment requested.  Healthport in Georgia will not make an exception and send records for the patient if the authorization form does not specify that the records can be released."  Based on this communication, the Board is unclear if all efforts to assist the Veteran in obtaining these identified medical records have been undertaken.  Thus, an additional remand is warranted to request the Veteran to provide the appropriate authorization for the release of these records from the Oklahoma Department of Corrections and provide all information required for the release of these records from the custodian of these records.  All reasonable attempts to obtain them from the custodian of those records must be documented in the file.  

In addition, the record contains contradictory medical evidence regarding the existence of a current diagnosis of IHD or other heart disorder.  As such, the Board concludes that a clarifying opinion from a VA physician must be obtained that addresses this discrepancy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain authorization from the Veteran to obtain all
medical treatment records pertaining to the Veteran's period of incarceration at the Oklahoma Department of Corrections from the relevant custodian of those records (to include, but not limited to, Healthport in Georgia), and include newly executed documentation of the Veteran's authorization of release of the records.  The AOJ must ensure that the information required for release of records by the custodian of records is provided by the Veteran in the authorization form.  

2.  Obtain a clarifying VA opinion from a medical doctor (M.D.) with the appropriate expertise, to determine the nature and etiology of any and all heart disabilities identifiable from the evidence of record.  The claims folder must be made available to the physician providing the opinion, and the physician is asked to indicate that he or she has reviewed the claims folder.  The physician should include a discussion of the Veteran's documented medical history and assertions.  If, upon review of the claims file, the physician determines that an examination, to include any necessary diagnostic testing, such examination and/or studies should be completed.  

The examiner is requested to clearly:

a.) identify all current diagnoses of disability relating to heart disease, to include clarification of whether the Veteran has a diagnosis of IHD, which includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (CAD) (including coronary spasm) and coronary bypass surgery.  The physician should note whether he or she has identified the existence of heart disease that is specifically excluded from the definition of IHD, to include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD, as noted in 38 U.S.C.A. § 3.309(e).  

With regard to any diagnosed heart disease or condition that does not meet the generally accepted medical definition of IHD, the physician should opine as to whether each such disease or condition is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veterans period of service, to include the Veteran's presumed exposure to herbicides while stationed in Vietnam.  

If it is determined that a heart disease is not shown on review of the treatment record (or upon examination), the physician should state so in his or her opinion and provide a discussion of the basis for such a finding.

b.) if appropriate, provide a discussion of previous diagnoses of heart disability contained in the claims file that, in the opinion of the examiner, were erroneous, based on all evidence of record;

c.) the physician should specifically reconcile the May 2011 DBQ reported findings and the May 2015 DBQ and C&P opinion  

This opinion must be accompanied by adequate reasons and bases for its conclusions.  If the physician finds that one medical opinion or diagnosis is more likely than another, such opinion should provide a clear rationale for that finding and a thorough discussion of all findings should be set forth.

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and allowed the appropriate time for response.  Then, return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




